Citation Nr: 1440265	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-10 876	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral pes planus with hallux valgus.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This case was previously before the Board in March 2014 when it was remanded for additional development.  Unfortunately, the Board finds that there has not been compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's March 2014 remand directives were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

Pursuant to the March 2014 remand, the AOJ was directed to obtain and associate with the claims file all VA treatment records from December 2009 to present and schedule the Veteran for a VA examination to assess the nature and etiology of any left hip disability.  A review of the record indicates that these directives were not completed.  

Initially, the Board notes that VA treatment records from December 2009 to present have not been requested or associated with the claims file.  Additionally, the Veteran has not been afforded a VA examination as directed in the March 2014 remand directives.  A July 2014 supplemental statement of the case (SSOC) indicated that CAPRI records noted that the Veteran was scheduled for a VA examination on June 19, 2013, and that the examination was cancelled.  The Board notes that the cancelled VA examination referenced in the SSOC preceded the reopening of the Veteran's claim in the March 2014 decision and remand.  Accordingly, the Veteran has not been afforded the opportunity to report for a VA examination as specified in the March 2014 directives.  In light of the above, another remand is warranted to ensure compliance with the March 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from December 2009 to present, to specifically include physical therapy records from the VA medical centers in Waco and Temple Texas, and any associated outpatient clinics.  These records should be associated with the claims file. 

2.  Thereafter, schedule the Veteran for a VA examination to assess the nature and etiology of any left hip disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests or studies must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnoses appropriate to the Veteran's left hip symptoms.  

b.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed left hip disability is etiologically related to the Veteran's military service.

c.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed left hip disability was caused by the Veteran's service-connected pes planus with hallux valgus.

d.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed left hip disability was aggravated by the Veteran's service-connected pes planus with hallux valgus.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner should address the April 1998 VA examination report and reconcile his or her opinion with the diagnoses and opinions provided in the April 1998 VA examination report. 

The examiner should address the lay statements by the Veteran and her daughter stating that a doctor verbally told her "if your foundation is having problems it stands to reason that you will have issues with other parts of your lower body especially lower extremities."

The examiner must provide complete rationales for all opinions and conclusions reached.

3.  The AOJ must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a SSOC and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



